DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 27 is/are objected to because of the following informalities:
Claim 27, Ln. 2 recites “mechanical link uncoupled” which should read “mechanical link is uncoupled”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-25, 27-30, 33-35, 38-45, 48-49, and 53-54 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “a sensing mechanism to dynamically adjust the pressure threshold based on a flow rate of the flow of gases from the main outlet to a patient” in Ln. 9-10 which deems the claim indefinite. As discussed below the limitation has been interpreted as invoking 35 U.S.C. 112(f). While the specification does disclose corresponding structure for the sensing mechanism the various disclosed embodiments diverge into two significantly different categories. The first set of embodiments (e.g. 
Claim 22 recites the limitation “a pressure threshold” in Ln. 7 which deems the claim indefinite. It is unclear whether reference is intended to the pressure threshold recited in claim 21 or to a new pressure threshold. For the purposes of examination the limitation will be interpreted as reading “the pressure threshold”.
Claim 30 recites the limitation “the membrane” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the claim will rather be read as dependent on claim 29 which provides the proper antecedent basis.
Claim 33 recites the limitation “the sensing chamber” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the claim will rather be read as dependent on claim 24 which provides the proper antecedent basis.
Claim 34 recites the limitation “the sensing chamber” in Ln. 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the claim will rather be read as dependent on claim 24 which provides the proper antecedent basis.
Claim 41 recites the limitation “the first chamber of the sensing chamber” in Ln. 3. There is insufficient antecedent basis for this limitation in the claim. The claim requires dependence on both claim 40 and claim 24.
Claim 45 recites the limitation “the aperture” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear how to properly interpret the limitation because merely changing the limitation to read “an aperture” would still leave the question “an aperture of what structure?”
Claim 53 recites the limitation “a sensing mechanism to dynamically adjust the pressure threshold based on a flow rate of the flow of gases from the main outlet” in Ln. 9-10 which deems the claim indefinite. As discussed below the limitation has been interpreted as invoking 35 U.S.C. 112(f). While the specification does disclose 
Claim 54 recites the limitation “a sensing mechanism to dynamically adjust the pressure threshold based on a flow rate of the flow of gases downstream of the main inlet” in Ln. 9-10 which deems the claim indefinite. As discussed below the limitation has been interpreted as invoking 35 U.S.C. 112(f). While the specification does disclose corresponding structure for the sensing mechanism the various disclosed embodiments 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensing mechanism to dynamically adjust the pressure threshold based on a flow rate of the flow of gases from the main outlet to a patient” in claims 21, 53, and 54.

The corresponding structure in the specification which performs the function recited in claims 21, 53, and 54 of the sensing mechanism is at least: sensing member 155/255 and mechanical link 157/257 (e.g. Pg. 57-58; Figs. 14A-14B, 16A-16C, 18A-18C, 20-27B & 30) or flow and/or pressure sensing arrangement 950, a processor or controller 951, an actuator 952, and in some embodiments biasing member or element 953 or mechanical link 157 (Figs. 31A-33B).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 53, and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinonen (U.S. Pub. 2013/0061852).
Regarding claim 21, Heinonen discloses a flow compensated pressure regulating or pressure relief device (Figs. 1-2; ¶¶0033-0040) for a system (Fig. 1) providing a flow of gases, the device comprising: a main inlet (Fig. 1 #98 upstream of #100; ¶0033) to receive a flow of gases from a gases source (Fig. 1 #27; ¶0033) and a main outlet (Fig. 1 #98 downstream of #100; ¶0033) to provide at least a portion of the flow of gases received by the main inlet to flow from the device (Fig. 1 #98 flows into #72), a pressure relief valve (Fig. 2 #104; ¶¶0035-0037) adapted to vent (Fig. 2 via #102; ¶0035) at least a portion of the flow of gases received by the inlet when a pressure of the flow of gases increases above a pressure threshold (e.g. ¶0035 – pressure above predetermined closing force), and a sensing mechanism (Fig. 2 #85, 99, 105, 106, 107; ¶¶0035-0039) to dynamically adjust the pressure threshold based on a flow rate of the flow of gases from the main outlet to a patient. An increase of flow rate within tubing of a defined size will result in an increase in pressure based upon standard fluid mechanics. The readings of pressure sensor 85 of Heinonen may thus be 
Regarding claim 53, Heinonen discloses a flow compensated pressure regulating or pressure relief device (Figs. 1-2; ¶¶0033-0040) for a system (Fig. 1) providing a flow of gases, the device comprising: a main inlet (Fig. 1 #98 upstream of #100; ¶0033) configured to receive a flow of gases from a gases source (Fig. 1 #27; ¶0033) and a main outlet (Fig. 1 #98 downstream of #100; ¶0033) configured to provide at least a portion of the flow of gases received by the main inlet to flow from the device (Fig. 1 #98 flows into #72), a pressure relief valve (Fig. 2 #104; ¶¶0035-0037) adapted to vent (Fig. 2 via #102; ¶0035) at least a portion of the flow of gases received by the inlet when a pressure of the flow of gases increases above a pressure threshold (e.g. ¶0035 – pressure above predetermined closing force), and a sensing mechanism (Fig. 2 #85, 99, 105, 106, 107; ¶¶0035-0039) configured to dynamically adjust the pressure threshold based on a flow rate of the flow of gases at the main outlet. An increase of flow rate within tubing of a defined size will result in an increase in pressure based upon standard fluid mechanics. The readings of pressure sensor 85 of Heinonen may thus be considered to at least indirectly cause adjustments to the pressure threshold of valve 
Regarding claim 54, Heinonen discloses a flow compensated pressure regulating or pressure relief device (Figs. 1-2; ¶¶0033-0040) for a system (Fig. 1) providing a flow of gases, the device comprising: a main inlet (Fig. 1 #98 upstream of #100; ¶0033) configured to receive a flow of gases from a gases source (Fig. 1 #27; ¶0033) and a main outlet (Fig. 1 #98 downstream of #100; ¶0033) configured to provide at least a portion of the flow of gases received by the main inlet to flow from the device (Fig. 1 #98 flows into #72), a pressure relief valve (Fig. 2 #104; ¶¶0035-0037) adapted to vent (Fig. 2 via #102; ¶0035) at least a portion of the flow of gases received by the inlet when a pressure of the flow of gases increases above a pressure threshold (e.g. ¶0035 – pressure above predetermined closing force), and a sensing mechanism (Fig. 2 #85, 99, 105, 106, 107; ¶¶0035-0039) configured to dynamically adjust the pressure threshold based on a flow rate of the flow of gases downstream of the main inlet. An increase of flow rate within tubing of a defined size will result in an increase in pressure based upon standard fluid mechanics. The readings of pressure sensor 85 of Heinonen may thus be considered to at least indirectly cause adjustments to the pressure threshold of valve member 104 based upon changes in flow rate as elevated pressure .
Allowable Subject Matter
Claims 22-25, 27-30, 33-35, 38-45, 48-49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 22, Heinonen fails to teach or suggest all requirements of the instant claim, with specific attention to the required mechanical link acting between the sensing member and the valve member to transfer a force applied by the sensing member to the valve member. Heinonen does not include a direct interaction between pressure sensor 85 and valve member 104 and one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have made a modification to Heinonen to provide that direct interaction without improper hindsight reasoning.
Other prior art references of particular note in regard to claim 21 include Calluaud (U.S. Patent 6253764) and Hollis (U.S. Pub. 2003/0127100).

Hollis similarly teaches an exhalation valve (Figs. 1-2) and not a pressure relief valve. In fact the operation of diaphragm 20 in Hollis is to increasingly close orifice 15 at increased pressures (¶¶0028-0034), which is exactly the opposite of a relief valve functionality. And similar to the above discussion of Calluaud, Hollis also fails to teach 
Regarding claim 49, Heinonen fails to teach or suggest at least the system is a high flow respiratory gases system comprising a flow source and an unsealed patient interface. The form of ventilation circuit taught by Heinonen in Fig. 1 would be recognized by one having ordinary skill in the art to only be intended for use with a patient interface which seals with the patient’s airway in order to adequately ventilate the patient’s lungs. One having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Heinonen to include an unsealed patient interface without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785